10

11

12

13

14

15

16

17

18

19

20

2]

22

23

24

25

Case 2:17-cv-01257-RSL Document 62 Filed 09/30/19 Page 1 of 10

The Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

OLYMPIC AIR, INC. and CATLIN INSURANCE
COMPANY, INC.,

Plaintiffs,
Vs.

HELICOPTER TECHNOLOGY COMPANY,
Limited Partnership, a Nevada Limited
Partnership; HELICOPTER TECHNOLOGY
CORPORATION, a California corporation,
General Partner for HELICOPTER
TECHNOLOGY COMPANY, Limited
Partnership; HELICOPTER TECHNOLOGY
COMPANY, LLC, a foreign limited liability
company and/or d/b/a of HELICOPTER
TECHNOLOGY COMPANY, Limited
Partnership; and MD HELICOPTERS, INC., an
Arizona corporation, and DOES 1 through 10,

Defendants.

 

WILLIAM G. REED and MARY E. REED,
husband and wife, and the marital community
composed thereof,

Plaintiffs,

 

VS.

 

 

 

No. 2:17-cv-01257-RSL

STIPULATED PROTECTIVE ORDER

NORTHCRAFT BIGBY PC

STIPULATED PROTECTIVE ORDER - 1 [2:17-cv-01257-RSL] 819 Virginia Street / Suite C-2

w:\olympic air\pld\protective ord.stip

Seattle, Washington 98101
tel: 206-623-0229
fax: 206-623-0234

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 2:17-cv-01257-RSL Document 62 Filed 09/30/19 Page 2 of 10

HELICOPTER TECHNOLOGY COMPANY,
Limited Partnership, a Nevada Limited
Partnership; HELICOPTER TECHNOLOGY
CORPORATION, a California corporation,
General Partner for HELICOPTER
TECHNOLOGY COMPANY, Limited
Partnership; HELICOPTER TECHNOLOGY
COMPANY, LLC, a foreign limited liability
company and/or d/b/a of HELICOPTER
TECHNOLOGY COMPANY, Limited
Partnership; and MD HELICOPTERS, INC., an
Arizona corporation, and JOHN DOES 1 through
10,

Defendants.

 

 

 

 

1. PURPOSES AND LIMITATIONS

Discovery in this action will involve production of confidential, proprietary, or private
information for which special protection may be warranted. Accordingly, the parties hereby stipulate to
and petition this Court to enter the following Stipulated Protective Order. The parties acknowledge that
this agreement is consistent with LCR 26(c). It does not confer blanket protection on all disclosures or
responses to discovery. The protection it affords from public disclosure and use extends only to the
limited information or items that are entitled to confidential treatment under the applicable legal
principles, and it does not presumptively entitle parties to file confidential information under seal.
2. “CONFIDENTIAL” MATERIAL

“Confidential” material shall include, but net-necessarity-betimitedte, the following documents
and tangible things produced or otherwise exchanged: Any information, material or document a person
or entity in good faith believes constitutes or reveals (1) a trade secret or other confidential research,

development, financial, proprietary, or commercial information, (2) a person’s medical records, (3) a

NORTHCRAFT BIGBY PC
STIPULATED PROTECTIVE ORDER - 2 [2:17-cv-01257-RSL] 819 Virginia Street / Suite C-2
w:\olympic air\pld\protective ord.stip Seattle, Washington 98101

tel: 206-623-0229
fax: 206-623-0234

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 2:17-cv-01257-RSL Document 62. Filed 09/30/19 Page 3 of 10

person’s confidential employment records, (4) any information copied or extracted from confidential
material; (5) all copies, excerpts, summaries, or compilations of confidential material; and (6) any
testimony, conversations, or presentations by parties or their counsel that might reveal confidential
material. However, the protections conferred by this agreement do not cover information that is in the
public domain or becomes part of the public domain through trial or otherwise.

3. ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

3.1 Basic Principles. A receiving party may use confidential material that is disclosed or
produced by another party or by a non-party in connection with this case only for prosecuting,
defending, or attempting to settle this litigation. Confidential material may be disclosed only to the
categories of persons and under the conditions described in this agreement. Confidential material must
be stored and maintained by a receiving party at a location and in a secure manner that ensures that
access is limited to the persons authorized under this agreement.

3.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by the
court or permitted in writing by the designating party, a receiving party may disclose any confidential
material only to:

(a) the receiving party's counsel of record in this action, as well as employees and
independent contractor attorneys and office staff of counsel to whom it is
reasonably necessary to disclose the information for this litigation;

(b) the officers, directors, and employees (including in-house counsel) of the
receiving party to whom disclosure is reasonably necessary for this litigation,
unless the parties agree that a particular document or material produced is for
Attorney's Eyes Only and is so designated;

(c) experts and consultants to whom disclosure is reasonably necessary for this
litigation and who have signed the "Acknowledgment and Agreement to Be

Bound" (Exhibit A);

(d) the court, court personnel, and court reporters and their staff:

NORTHCRAFT BIGBY PC
STIPULATED PROTECTIVE ORDER - 3 [2:17-cv-01257-RSL] 819 Virginia Street / Suite C-2
w:\olympic air\pld\protective ord.stip Seattle, Washington 98101

tel: 206-623-0229
fax: 206-623-0234

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 2:17-cv-01257-RSL Document 62 Filed 09/30/19 Page 4 of 10

(e) copy or imaging services retained by counsel to assist in the duplication of
confidential material, provided that counsel for the party retaining the copy or
imaging service instructs the service not to disclose any confidential material to
third parties and to immediately return all originals and copies of any confidential
material;

(f) during their depositions, witnesses in the action to whom disclosure is reasonably
necessary and who have signed the “Acknowledgment and Agreement to Be
Bound” (Exhibit A), unless otherwise agreed by the designating party or ordered
by the court. Pages of transcribed deposition testimony or exhibits to depositions
that reveal confidential material must be separately bound by the court reporter
and may not be disclosed to anyone except as permitted under this agreement;

(g) the author or recipient of a document containing the information or a custodian or
other person who otherwise possessed or knew the information.

3.3. Filing Confidential Material. Before filing confidential material or discussing or
referencing such material in court filings, the filing party shall confer with the designating party to
determine whether the designating party will remove the confidential designation, whether the document
can be redacted, or whether a motion to seal or stipulation and proposed order is warranted. Local Civil
Rule 5(g) sets forth the procedures that must be followed and the standards that will be applied when a
party seeks permission from the court to file material under seal.

4. DESIGNATING PROTECTED MATERIAL

4.1 Exercise of Restraint and Care in Designating Material for Protection. Each party or non-
party that designates information or items for protection under this agreement must take care to limit any
such designation to specific material that qualifies under the appropriate standards. The designating
party must designate for protection only those parts of material, documents, items, or oral or written
communications that qualify, so that other portions of the material, documents (including, but not
limited to, answers to interrogatories), items, or communications for which protection is not warranted

are not swept unjustifiably within the ambit of this agreement.

NORTHCRAFT BIGBY PC

STIPULATED PROTECTIVE ORDER - 4 [2:17-cv-01257-RSL] 819 Virginia Street / Suite C-2
w:\olympic air\pid\protective ord_stip Seattle, Washington 98101
tel: 206-623-0229
fax: 206-623-0234

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

Case 2:17-cv-01257-RSL Document 62 Filed 09/30/19 Page 5 of 10

4.2. Manner and Timing of Designations. Except as otherwise provided in this agreement
(see, €.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered, disclosure or
discovery material that qualifies for protection under this agreement must be clearly so designated
before or when the material is disclosed or produced. In addition, the following documents produced by
Defendants HTC shall be considered confidential under the terms of this Protective Order:

HTC 000001-51

HTC 000059-117

HTC 000120-154

In addition, the following documents produced by the Reed Plaintiffs shall be considered
confidential under the terms of this Protective Order:

REED 000001 — 006044

(a) Information in documentary form: (e.g., paper or electronic documents and
deposition exhibits, but excluding transcripts of depositions or other pretrial or
trial proceedings), the designating party must affix the word “CONFIDENTIAL”
to each page that contains confidential material. If only a portion or portions of
the material on a page qualifies for protection, the producing party also must
clearly identify the protected portion(s) (e.g., by making appropriate markings in
the margins),

(b) Testimony given in deposition or in other pretrial or trial proceedings: the parties
must identify on the record, during the deposition, hearing, or other proceeding,
all protected testimony, without prejudice to their right to so designate other
testimony after reviewing the transcript. Any party or non-party may, within
fifteen days after receiving a deposition transcript, designate portions of the
transcript, or exhibits thereto, as confidential.

(c) Other tangible items: the producing party must affix in a prominent place on the
exterior of the container or containers in which the information or item is stored
the word “CONFIDENTIAL.” If only a portion or portions of the information or
item warrant protection, the producing party, to the extent practicable, shall
identify the protected portion(s).

4.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to designate

qualified information or items does not, standing alone, waive the designating party's right to secure

protection under this agreement for such material. Upon timely correction of a designation, the receiving

NORTHCRAFT BIGBY PC
STIPULATED PROTECTIVE ORDER - 5 [2:17-cv-01257-RSL] 819 Virginia Street / Suite C-2
w:\olympic air\pld\protective ord.stip Seattle, Washington 98101

tel: 206-623-0229
fax: 206-623-0234

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 2:17-cv-01257-RSL Document 62 Filed 09/30/19 Page 6 of 10

party must make reasonable efforts to ensure that the material is treated in accordance with the
provisions of this agreement.
5. CHALLENGING CONFIDENTIALITY DESIGNATIONS

5.1 Timing of Challenges. Any party or non-party may challenge a designation of
confidentiality at any time. Unless a prompt challenge to a designating party's confidentiality
designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens, or
a significant disruption or delay of the litigation, a party does not waive its right to challenge a
confidentiality designation by electing not to mount a challenge prompitly after the original designation
is disclosed.

5.2 Meet and Confer. The parties must make every attempt to resolve any dispute regarding
confidential designations without court involvement. Any motion regarding confidential designations or
for a protective order must include a certification, in the motion or in a declaration or affidavit, that the
movant has engaged in a good faith meet and confer conference with other affected parties in an effort to
resolve the dispute without court action. The certification must list the date, manner, and participants to
the conference. A good faith effort to confer requires a face-to-face meeting or a telephone conference.

5.3 Judicial Intervention. If the parties cannot resolve a challenge without court intervention,
the designating party may file and serve a motion to retain confidentiality under Local Civil Rule 7 (and
in compliance with Local Civil Rule 5(g), if applicable). The burden of persuasion in any such motion
shall be on the designating party. Frivolous challenges, and those made for an improper purpose (e.g., to
harass or impose unnecessary expenses and burdens on other parties) may expose the challenging party
to sanctions. All parties shall continue to maintain the material in question as confidential until the court

rules on the challenge.

NORTHCRAFT BIGBY PC
STIPULATED PROTECTIVE ORDER - 6 [2:17-cv-01257-RSL] 819 Virginia Street / Suite C-2
w:\olympic air\pld\protective ord.stip Seattle, Washington 98101

tel: 206-623-0229
fax: 206-623-0234

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 2:17-cv-01257-RSL Document 62 Filed 09/30/19 Page 7 of 10

6. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
LITIGATION

If a party is served with a subpoena or a court order issued in other litigation that compels
disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party must:

(a) promptly notify the designating party in writing and include a copy of the subpoena or
court order;

(b) promptly notify in writing the party who caused the subpoena or order to issue in the
other litigation that some or all of the material covered by the subpoena or order is
subject to this agreement. Such notification shall include a copy of this agreement; and

(c) cooperate with respect to all reasonable procedures sought to be pursued by the
designating party whose confidential material may be affected.

7. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential
material to any person or in any circumstance not authorized under this agreement, the receiving party
must immediately: (a) notify in writing the designating party of the unauthorized disclosures; (b) use its
best efforts to retrieve all unauthorized copies of the protected material; (c) inform the person or persons
to whom unauthorized disclosures were made of all the terms of this agreement; and (d) request that
such person or persons execute the “Acknowledgment and Agreement to Be Bound” that is attached
hereto as Exhibit A.

8. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
MATERIAL

When a producing party gives notice to receiving parties that certain inadvertently produced
material is subject to a claim of privilege or other protection, the obligations of the receiving parties are
those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
whatever procedure may be established in an e-discovery order or agreement that provides for

production without prior privilege review. Parties shall confer on an appropriate non-waiver order under

NORTHCRAFT BIGBY PC

STIPULATED PROTECTIVE ORDER - 7 [2:17-ev-01257-RSL] 819 Virginia Street / Suite C-2
w:\olympic air\pld\protective ord.stip Seattle, Washington 98101
tel; 206-623-0229

fax: 206-623-0234

 
10

I1

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 2:17-cv-01257-RSL Document 62 Filed 09/30/19 Page 8 of 10

Fed. R. Evid. 502.
9, NON-TERMINATION AND RETURN OF DOCUMENTS

Within 60 days after the termination of this action, including all appeals, each receiving party
must return all confidential material to the producing party, including all copies, extracts and summaries
thereof. Alternatively, the parties may agree upon appropriate methods of destruction. Counsel for the
parties may retain copies of such documents until the expiration of all statutes of limitations for all
claims that might be brought upon the facts of this case or upon the litigation itself including malpractice
claims.

Notwithstanding this provision, counsel are entitled to retain one archival copy of all documents
filed with the court, trial, deposition, and hearing transcripts, correspondence, deposition and trial
exhibits, expert reports, attorney work product, and consultant and expert work product, even if such
materials contain confidential material.

The confidentiality obligations imposed by this agreement shall remain in effect until a
designating party agrees otherwise in writing or a court orders otherwise.

IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

E-signature authorized via email
DATED: September 30, 2019 /s/ Michelle Buhler

/s/ Charles S. Jordan

Michelle Buhler, WSBA #16235

Charles S. Jordan, WSBA #19206

Harrigan Leyh Farmer & Thomsen LLP

999 Third Avenue, Suite 4400

Seattle, WA 98104

Telephone: (206) 623-1700

Facsimile: (206) 623-8717

Emails: michelleb@harriganlevh.com

chipj @harriganleyh.com

Attorneys for Plaintiffs Olympic Air, Inc. and
Catlin Insurance Company, Inc.

NORTHCRAFT BIGBY PC
STIPULATED PROTECTIVE ORDER - 8 [2:17-cv-01257-RSL] 819 Virginia Street / Suite C-2
w:\olympic air\pld\protective ord.stip Seattle, Washington 98101

tel: 206-623-0229
fax: 206-623-0234

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 2:17-cv-01257-RSL Document 62 Filed 09/30/19 Page 9 of 10

DATED: September 30, 2019 E-signature authorized via email

/s/ Tom W. Bingham

/s/ Jeffrey C. Jones

/s/ J. Nathan Bingham

Thomas W. Bingham, WSBA # 7575

Jeffrey C. Jones, WSBA #7670

J. Nathan Bingham, WSBA #46325

Krutch Lindell Bingham Jones, PS

600 University Street, Suite 1701

Seattle, WA 98101

Telephone: (206) 682-1505

Facsimile: (206) 467-1823

Emails: twb/a krutchlindell.com
j¢/@krutchlindell.com
jnb/@krutchlindell.com

Attorneys for Plaintiffs William Reed and Mary Reed

DATED: September 30, 2019 /s/ Mark S. Northcraft
Mark S. Northcraft, WSBA #7888
Northcraft Bigby PC
819 Virginia Street, Suite C-2
Seattle, WA 98101
Telephone: (206) 623-0229
Facsimile: (206) 623-0234
E-mail: mark_northcraft@northcraft.com
Attorney for Defendants Helicopter Technology

PURSUANT TO STIPULATION, IT IS SO ORDERED.

DATED: Ot.&, 20/9
AMS Qn’

HONORAB'E ROBERT S. LASNIK
United States District Judge

NORTHCRAFT BIGBY PC
STIPULATED PROTECTIVE ORDER - 9 [2:17-cv-01257-RSL] 819 Virginia Street / Suite C-2
w:\olympic air\pld\protective ord.stip Seattle, Washington 98101

tel; 206-623-0229
fax: 206-623-0234

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 2:17-cv-01257-RSL Document 62 Filed 09/30/19 Page 10 of 10

EXHIBIT A
ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

I, [print or type full name], of [print or

 

type full address], declare under penalty of perjury that I have read in its entirety and understand the
Stipulated Protective Order that was issued by the United States District Court for the Western District
of Washington on , 2019, in the case of Olympic Air, Inc., et al. v. Helicopter
Technology Company, et al., Cause No. 2:17-cv-01257-RSL. | agree to comply with and to be bound
by all the terms of this Stipulated Protective Order and I understand and acknowledge that failure to so
comply could expose me to sanctions and punishment in the nature of contempt. I solemnly promise that
I will not disclose in any manner any information or item that is subject to this Stipulated Protective
Order to any person or entity except in strict compliance with the provisions of this Order.

I further agree to submit to the jurisdiction of the United States District Court for the Western
District of Washington for the purpose of enforcing the terms of this Stipulated Protective Order, even if

such enforcement proceedings occur after termination of this action.

 

(Date)

 

(City and State Where Sworn and Signed)

 

 

(Printed Name)
(Signature)
NORTHCRAFT BIGBY PC
STIPULATED PROTECTIVE ORDER - 10 [2:17-cv-01257-RSL] 819 Virginia Street / Suite C-2

Seattle, Washington 98101
tel: 206-623-0229
fax: 206-623-0234

w:\olympic air\pld\protective ord.stip

 
